         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 1 of 49



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE COMMISSION,

                                        Plaintiff,
                                                                 1:19-cv-10927-NRB
        - v. -
                                                                 DEFENDANT
                                                                 PARKER H. PETIT’S
 MIMEDX GROUP INC.,
                                                                 ANSWER AND DEFENSES
 PARKER H. PETIT,
 WILLIAM C. TAYLOR,
                                                                 ECF CASE
 MICHAEL J. SENKEN,

                                        Defendants.



       Defendant Parker H. Petit, based on his knowledge, information, and belief, hereby

answers Plaintiff Securities and Exchange Commission’s Complaint, dated and filed November

26, 2019. See Complaint, ECF No. 1. In responding to the Complaint, Mr. Petit does not admit

that he bears the burden of proving any of the defenses set forth below, nor does Mr. Petit admit

to the relevance of any of Plaintiff’s allegations.

       Mr. Petit denies each allegation except where specifically admitted, and in every respect

denies that he engaged in any improper conduct, and he denies that Plaintiff is entitled to relief.

Where Mr. Petit lacks personal knowledge and information sufficient to form a belief as to the

truth of any allegation, Mr. Petit denies the allegation on that basis.

       To the extent that any response is required to the Complaint’s headings, sub-headings, or

any other text that is not contained within a numbered paragraph, Mr. Petit denies each and every




                                                     1
             Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 2 of 49



allegation in the Complaint’s headings, sub-headings, and any other text that is not contained

within a numbered paragraph. Mr. Petit sets forth his answers to each paragraph below.1

                                                    SUMMARY

           1.       Mr. Petit admits that MiMedx is a biotechnology company that specializes in selling

wound care and surgical products. Mr. Petit further admits that he is the former CEO and Board

Chairman of MiMedx. Mr. Petit denies the remaining allegations.

           2.       Mr. Petit denies the allegations.

           3.       Mr. Petit denies the allegations.

           4.       Mr. Petit denies the allegations.

           5.       Mr. Petit denies the allegations.

           6.       Mr. Petit denies the allegations.

           7.       Mr. Petit denies the allegations.

           8.       Mr. Petit denies the allegations.

           9.       Mr. Petit admits that he left his role as CEO of MiMedx in June 2018 and left his

role as Board Chairman in September 2018. Mr. Petit further admits that, in September 2018,

MiMedx publicly announced that the Board and the Compensation Committee of the Board had

determined that MiMedx would treat Mr. Petit’s separation as “for cause,” and refers to MiMedx’s

Form 8-K filed with the SEC on September 20, 2018. Mr. Petit denies the remaining allegations.

                  NATURE OF THE PROCEEDINGS AND REQUESTED RELIEF

           10.      No response to this paragraph is required because it sets forth Plaintiff’s claims

against Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.




1
    Unless otherwise specified, capitalized terms have the same definitions as provided in the Complaint.


                                                            2
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 3 of 49



                                 JURISDICTION AND VENUE

       11.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit admits only that

this Court has jurisdiction over the claims asserted in this action.

       12.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit admits only that

venue lies in this Court and denies the remaining allegations.

                                          DEFENDANTS

       13.     Mr. Petit admits that MiMedx is a biotechnology company and is a Florida

corporation headquartered in Marietta, Georgia. No further response to this paragraph is required

to the extent that it purports to characterize or describe documents that speak for themselves. To

the extent that a further response is required, Mr. Petit denies the remaining allegations.

       14.     Mr. Petit admits that he is a resident of Roswell, Georgia. He further admits that

he served as CEO and Board Chairman of MiMedx from February 2009 to June 2018. Mr. Petit

further admits that he has served as CEO of multiple publicly traded companies. No further

response to this paragraph is required because it states legal conclusions or purports to characterize

this action and purports to characterize or describe documents that speak for themselves. To the

extent that a further response is required, Mr. Petit denies the remaining allegations.

       15.     No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent that a response is required, Mr. Petit admits, on information and belief,

that Mr. Taylor is a resident of Roswell, Georgia, that Mr. Taylor was President and Chief

Operating Officer of MiMedx from October 2011 to June 2018, and that Mr. Taylor served on the




                                                  3
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 4 of 49



Board of Directors of MiMedx. To the extent that a further response is required, Mr. Petit denies

the allegations.

       16.     No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent that a response is required, Mr. Petit admits, on information and belief,

that Mr. Senken is a resident of Roswell, Georgia and that Mr. Senken was Chief Financial Officer

of MiMedx from January 2011 to June 2018. To the extent that a further response is required, Mr.

Petit denies the allegations.

                                                 FACTS

       17.     Mr. Petit admits the statements in this paragraph.

       18.     Mr. Petit admits the statements in this paragraph.

       19.     No response to this paragraph is required to the extent that it purports to

characterize or describe documents that speak for themselves. To the extent that a further response

is required, Mr. Petit denies the allegations.

       20.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit admits that

MiMedx was required to file quarterly and annual reports with the SEC that presented its financial

results in conformity with GAAP. Mr. Petit denies the remaining allegations.

       21.     No response to this paragraph is required to the extent that it purports to

characterize or describe GAAP-related documents that speak for themselves.               Further, this

paragraph states legal conclusions or purports to characterize this action to which no response is

required. To the extent that a response is required, Mr. Petit denies the allegations.




                                                   4
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 5 of 49



       22.     No response to this paragraph is required to the extent that it purports to

characterize or describe SEC filings that speak for themselves. To the extent that a response is

required, Mr. Petit denies the allegations.

       23.     Mr. Petit denies the allegations.

       24.     Mr. Petit denies the allegations.

       25.     No response to this paragraph is required to the extent that it purports to

characterize or describe documents that speaks for themselves. To the extent that a response is

required, Mr. Petit hereby adopts and incorporates his deposition testimony provided to the SEC

on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not directly

addressed by or inconsistent with his deposition testimony, Mr. Petit denies those allegations.

       26.     Mr. Petit denies the allegations in the first sentence of this paragraph. As to the

second sentence, no response is required to extent that it purports to characterize or a document

that speaks for itself. To the extent a further response is required, Mr. Petit denies the remaining

allegations.

       27.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the remaining allegations.

       28.     Mr. Petit admits that he left his role as CEO of MiMedx in June 2018 and left his

role as Board Chairman in September 2018. No response to the remainder of the paragraph is

required to the extent that it purports to characterize or describe a document that speaks for itself.

To the extent a response is required, Mr. Petit further admits that, in September 2018, MiMedx

publicly announced that the Board and the Compensation Committee of the Board had determined




                                                   5
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 6 of 49



that MiMedx would treat Mr. Petit’s separation as “for cause,” and denies the remaining

allegations.

       29.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit presently lacks personal knowledge or information sufficient to form a belief as to the truth

of the allegations, and therefore denies them.

       30.     Mr. Petit denies the allegations.

       31.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       32.     No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.

       33.     No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.

       34.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       35.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       36.     No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit presently lacks personal knowledge or

information sufficient to form a belief as to the truth of the allegations, and therefore denies them.

       37.     No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, the paragraph purports to characterize or describe a document that

speaks for itself. To the extent a response is required, Mr. Petit presently lacks personal knowledge




                                                   6
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 7 of 49



or information sufficient to form a belief as to the truth of the allegations, and therefore denies

them.

        38.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, the paragraph purports to characterize or describe a document that

speaks for itself. To the extent a response is required, Mr. Petit presently lacks personal knowledge

or information sufficient to form a belief as to the truth of the allegations, and therefore denies

them.

        39.    No response to this paragraph is required because the paragraph purports to

characterize or describe a document that speaks for itself. To the extent a response is required,

Mr. Petit presently lacks personal knowledge or information sufficient to form a belief as to the

truth of the allegations, and therefore denies them.

        40.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, the paragraph purports to characterize or describe documents that speak

for themselves. To the extent a response is required, Mr. Petit presently lacks personal knowledge

or information sufficient to form a belief as to the truth of the allegations, and therefore denies

them.

        41.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.

        42.    Mr. Petit denies the allegations.

        43.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                                   7
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 8 of 49



        44.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response is required because it states legal conclusions or purports

to characterize this action. To the extent a response is required, Mr. Petit denies the allegations.

        45.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit presently lacks personal knowledge

or information sufficient to form a belief as to the truth of the allegations, and therefore denies

them.

        46.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit presently lacks personal knowledge

or information sufficient to form a belief as to the truth of the allegations, and therefore denies

them.

        47.    No response to this paragraph is required because the paragraph purports to

characterize or describe a document that speaks for itself. To the extent a response is required,

Mr. Petit presently lacks personal knowledge or information sufficient to form a belief as to the

truth of the allegations, and therefore denies them.

        48.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response is required because the paragraph purports to characterize

or describe a document that speaks for itself.        To the extent a response is required, Mr. Petit

presently lacks personal knowledge or information sufficient to form a belief as to the truth of the

allegations, and therefore denies them.

        49.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response is required because the paragraph purports to characterize

or describe a document that speaks for itself.        To the extent a response is required, Mr. Petit




                                                  8
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 9 of 49



presently lacks personal knowledge or information sufficient to form a belief as to the truth of the

allegations, and therefore denies them.

        50.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit presently lacks personal knowledge or information sufficient to form a belief as to the truth

of the allegations, and therefore denies them.

        51.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit presently lacks personal knowledge or information sufficient to form a belief as to the truth

of the allegations, and therefore denies them.

        52.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit presently lacks personal knowledge

or information sufficient to form a belief as to the truth of the allegations, and therefore denies

them.

        53.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response is required because the paragraph purports to characterize

or describe a document that speaks for itself.        To the extent a response is required, Mr. Petit

presently lacks personal knowledge or information sufficient to form a belief as to the truth of the

allegations, and therefore denies them.

        54.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit presently lacks personal knowledge or

information sufficient to form a belief as to the truth of the allegations, and therefore denies them.




                                                  9
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 10 of 49



       55.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       56.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       57.     No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response is required because it states legal conclusions or purports

to characterize this action. To the extent a response is required, Mr. Petit denies the allegations.

       58.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       59.     Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent a further response is required, Mr. Petit presently

lacks personal knowledge or information sufficient to form a belief as to the truth of the allegations,

and therefore denies them.

       60.     Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent a further response is required, Mr. Petit presently

lacks personal knowledge or information sufficient to form a belief as to the truth of the remaining

allegations, and therefore denies them.

       61.     No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response is required because the paragraph purports to characterize

or describe a document that speaks for itself.      To the extent a response is required, Mr. Petit

presently lacks personal knowledge or information sufficient to form a belief as to the truth of the

allegations, and therefore denies them.




                                                  10
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 11 of 49



       62.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       63.     Mr. Petit denies the allegations.

       64.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       65.     Mr. Petit denies the allegations.

       66.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       67.     Mr. Petit denies the allegations.

       68.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       69.     Mr. Petit denies the allegations.

       70.     Mr. Petit denies the allegations.

       71.     Mr. Petit denies the allegations.

       72.     Mr. Petit denies the allegations.

       73.     Mr. Petit denies the allegations.

       74.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.




                                                   11
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 12 of 49



       75.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       76.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       77.     Mr. Petit denies the allegations within the first and second sentences of this

paragraph. No response to third sentence is required to the extent that it purports to characterize

or describe a document that speaks for itself. To the extent a response is required, Mr. Petit denies

the allegations.

       78.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       79.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       80.     Mr. Petit denies the allegations.

       81.     Mr. Petit denies the allegations.

       82.     Mr. Petit denies the allegations.

       83.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                                   12
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 13 of 49



       84.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       85.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. Furthermore, no response to this

paragraph is required because it states legal conclusions or purports to characterize this action. To

the extent a response is required, Mr. Petit denies the allegations.

       86.     Mr. Petit denies the allegations.

       87.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       88.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       89.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit presently lacks personal knowledge or information sufficient to form a belief as to the truth

of the allegations, and therefore denies them.

       90.     Mr. Petit admits only that MiMedx acquired supply of the Orthoflo product from a

third-party manufacturer during 2015 but denies the remaining allegations in this paragraph.

       91.     Mr. Petit admits that OrthoFlo is a cryopreserved injectable liquid that must be

stored at approximately negative 80 degrees Celsius. To the extent a further response is required,

Mr. Petit denies the allegations.




                                                   13
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 14 of 49



       92.     No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       93.     Mr. Petit denies the allegations.

       94.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       95.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       96.     Mr. Petit denies the allegations.

       97.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       98.     Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       99.     Mr. Petit denies the allegations.

       100.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       101.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       102.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. Furthermore, no response to this paragraph is required because




                                                   14
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 15 of 49



it purports to characterize or describe a document that speaks for itself. To the extent a response

is required, Mr. Petit denies the allegations.

       103.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       104.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       105.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       106.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       107.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       108.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       109.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.




                                                 15
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 16 of 49



       110.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       111.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       112.    No response to the first sentence of this paragraph is required to the extent that it

purports to characterize or describe a document that speaks for itself. As to the second sentence,

no response is required because it states legal conclusions or purports to characterize this action.

To the extent a further response is required, Mr. Petit denies the allegations.

       113.    Mr. Petit denies the allegations.

       114.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       115.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       116.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       117.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.




                                                   16
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 17 of 49



       118.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       119.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       120.    Mr. Petit denies the allegations.

       121.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       122.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       123.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. Furthermore, no response to this

paragraph is required because it states legal conclusions or purports to characterize this action. To

the extent a response is required, Mr. Petit denies the allegations.

       124.    Mr. Petit hereby adopts and incorporates his deposition testimony provided to the

SEC on July 24, 25, and 29, 2019. To the extent there are any allegations in this paragraph not

directly addressed by or inconsistent with his deposition testimony, Mr. Petit denies the allegations.

       125.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.




                                                   17
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 18 of 49



       126.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. To the extent a response is required, Mr. Petit presently lacks

personal knowledge or information sufficient to form a belief as to the truth of the allegations, and

therefore denies them.

       127.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       128.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       129.    Mr. Petit denies the allegations.

       130.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       131.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       132.    Mr. Petit admits only that, on or about January 10, 2016, MiMedx publicly

disclosed that it had reached a definitive agreement to purchase a particular distributor for a

combination of cash and stock and refers to the public statement issued by MiMedx. Mr. Petit

presently lacks personal knowledge or information sufficient to form a belief as to the truth of the

remaining allegations, and therefore denies them.

       133.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. Furthermore, no response to this




                                                   18
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 19 of 49



paragraph is required because it states legal conclusions or purports to characterize this action. To

the extent a response is required, Mr. Petit denies the allegations.

       134.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       135.    Mr. Petit denies the allegations within the first sentence of this paragraph. As to

the second sentence, Mr. Petit presently lacks personal knowledge or information sufficient to

form a belief as to the truth of the allegations, and therefore denies them.

       136.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       137.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       138.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       139.    Mr. Petit denies the allegations.

       140.    Mr. Petit denies the allegations.

       141.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       142.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       143.    Mr. Petit denies the allegations.

       144.    Mr. Petit denies the allegations.

       145.    Mr. Petit denies the allegations.




                                                   19
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 20 of 49



       146.    Mr. Petit denies the allegations.

       147.    Mr. Petit denies the allegations.

       148.    Mr. Petit denies the allegations.

       149.    Mr. Petit denies the allegations.

       150.    Mr. Petit denies the allegations.

       151.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. To the extent a response is required, Mr. Petit presently lacks

personal knowledge or information sufficient to form a belief as to the truth of the allegations, and

therefore denies them.

       152.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. To the extent a response is required, Mr. Petit presently lacks

personal knowledge or information sufficient to form a belief as to the truth of the allegations, and

therefore denies them.

       153.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. To the extent a response is required, Mr. Petit presently lacks

personal knowledge or information sufficient to form a belief as to the truth of the allegations, and

therefore denies them.

       154.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. To the extent a response is required, Mr. Petit presently lacks

personal knowledge or information sufficient to form a belief as to the truth of the allegations, and

therefore denies them.

       155.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.




                                                   20
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 21 of 49



       156.    Mr. Petit denies the allegations.

       157.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response is required because the paragraph purports to characterize

or describe a document that speaks for itself. To the extent a response is required, Mr. Petit denies

the allegations.

       158.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit presently lacks personal knowledge or

information sufficient to form a belief as to the truth of the allegations, and therefore denies them.

       159.    Mr. Petit denies the allegations.

       160.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       161.    Mr. Petit denies the allegations.

       162.    Mr. Petit denies the allegations.

       163.    Mr. Petit admits that his understanding was that MiMedx sales staff conducted

quarterly physical inventory counts at VA facilities. Mr. Petit presently lacks personal knowledge

or information sufficient to form a belief as to the truth of the remaining allegations, and therefore

denies them.

       164.    Mr. Petit denies the allegations.

       165.    Mr. Petit denies the allegations.

       166.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       167.    Mr. Petit denies the allegations.

       168.    Mr. Petit denies the allegations.




                                                   21
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 22 of 49



       169.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. Furthermore, no response to this paragraph is required because

the allegations are not directed at Mr. Petit. To the extent a response is required, Mr. Petit presently

lacks personal knowledge or information sufficient to form a belief as to the truth of the allegations,

and therefore denies them.

       170.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. Furthermore, no response to this paragraph is required because

the allegations are not directed at Mr. Petit. To the extent a response is required, Mr. Petit denies

the allegations.

       171.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. To the extent a response is required, Mr. Petit denies the

allegations.

       172.    Mr. Petit denies the allegations.

       173.    Mr. Petit denies the allegations.

       174.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       175.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       176.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. Furthermore, no response to this paragraph is required because




                                                   22
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 23 of 49



the allegations are not directed at Mr. Petit. To the extent a response is required, Mr. Petit denies

the allegations.

       177.    No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. Furthermore, no response to this paragraph is required because

the allegations are not directed at Mr. Petit. To the extent a response is required, Mr. Petit denies

the allegations.

       178.    Mr. Petit denies the allegations.

       179.    Mr. Petit denies the allegations.

       180.    No response is required because the paragraph purports to characterize or describe

documents that speak for themselves. To the extent a response is required, Mr. Petit denies the

allegations.

       181.    Mr. Petit denies the allegations.

       182.    Mr. Petit denies the allegations.

       183.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       184.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       185.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.




                                                   23
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 24 of 49



       186.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       187.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       188.    Mr. Petit denies the allegations.

       189.    No response to this paragraph is required to the extent that it purports to

characterize or describe documents that speak for themselves. To the extent a response is required,

Mr. Petit denies the allegations.

       190.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       191.    No response to the first sentence of this paragraph is required because it states legal

conclusions or purports to characterize this action. As to the second sentence, Mr. Petit presently

lacks personal knowledge or information sufficient to form a belief as to the truth of the allegations,

and therefore denies them.

       192.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       193.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.




                                                   24
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 25 of 49



       194.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       195.    Mr. Petit denies the allegations.

       196.    Mr. Petit denies the allegations.

       197.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       198.    No response to the first sentence of this paragraph is required because it states legal

conclusions or purports to characterize this action. As to the second sentence, Mr. Petit presently

lacks personal knowledge or information sufficient to form a belief as to the truth of the allegations,

and therefore denies them.

       199.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       200.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       201.    Mr. Petit denies the allegations.

       202.    Mr. Petit denies the allegations.

       203.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                                   25
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 26 of 49



       204.    As to the first sentence, no response is required because it states legal conclusions

or purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.   As to the second sentence, Mr. Petit presently lacks personal knowledge or

information sufficient to form a belief as to the truth of the allegations, and therefore denies them.

       205.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       206.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       207.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       208.    Mr. Petit denies the allegations

       209.    Mr. Petit denies the allegations.

       210.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       211.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                                   26
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 27 of 49



       212.    No response to this paragraph is required to the extent that it purports to

characterize or describe documents that speak for themselves. To the extent a response is required,

Mr. Petit denies the allegations.

       213.    Mr. Petit denies the allegations.

       214.    Mr. Petit denies the allegations.

       215.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       216.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. Furthermore, as to the second sentence, Mr. Petit presently

lacks personal knowledge or information sufficient to form a belief as to the truth of the allegations,

and therefore denies them. To the extent a response is required, Mr. Petit denies the allegations.

       217.    Mr. Petit denies the allegations.

       218.    Mr. Petit denies the allegations.

       219.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       220.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response is required because the paragraph purports to characterize

or describe a document that speaks for itself.      To the extent a response is required, Mr. Petit

presently lacks personal knowledge or information sufficient to form a belief as to the truth of the

allegations, and therefore denies them.




                                                   27
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 28 of 49



        221.   No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

        222.   Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

        223.   Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

        224.   Mr. Petit denies the allegations.

        225.   Mr. Petit denies the allegations.

        226.   Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

        227.   Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

        228.   No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent that a response is required, Mr. Petit presently lacks personal knowledge

or information sufficient to form a belief as to the truth of the allegations, and therefore denies

them.

        229.   No response is required because the paragraph purports to characterize or describe

a document that speaks for itself. Furthermore, no response to this paragraph is required because

the allegations are not directed at Mr. Petit.      To the extent a response is required, Mr. Petit

presently lacks personal knowledge or information sufficient to form a belief as to the truth of the

allegations, and therefore denies them.

        230.   Mr. Petit denies the allegations.




                                                   28
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 29 of 49



       231.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit presently lacks personal knowledge or information sufficient to form a belief as to the truth

of the allegations, and therefore denies them.

       232.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       233.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       234.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       235.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       236.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       237.    Mr. Petit admits only that he was aware that the Audit Committee led an

investigation and retained an outside law firm as external counsel. To the extent a further response

is required, Mr. Petit denies the allegations.

       238.    Mr. Petit admits only that he was aware that the Audit Committee investigated,

among other things, revenue recognition for certain transactions, and denies the remaining

allegations.




                                                 29
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 30 of 49



       239.    Mr. Petit denies the allegations.

       240.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit presently lacks personal knowledge or

information sufficient to form a belief as to the truth of the allegations, and therefore denies them.

       241.    Mr. Petit denies the allegations.

       242.    Mr. Petit denies the allegations.

       243.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       244.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       245.    Mr. Petit admits only that he was aware that a MiMedx auditor recommended that

MiMedx engage a revenue recognition expert to provide guidance on revenue recognition. To the

extent a further response is required, Mr. Petit presently lacks personal knowledge or information

sufficient to form a belief as to the truth of the remaining allegations, and therefore denies them.

       246.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.

       247.    Mr. Petit admits only that he had discussions with the revenue recognition expert

and denies the remaining allegations.

       248.    Mr. Petit admits that the revenue recognition expert evaluated revenue recognition

practices. To the extent a further response is required, Mr. Petit denies the allegations.




                                                   30
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 31 of 49



       249.    Mr. Petit admits only that the revenue recognition expert concluded that MiMedx’s

accounting was appropriate and denies the remaining allegations.

       250.    Mr. Petit denies the allegations.

       251.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       252.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       253.    Mr. Petit denies the allegations.

       254.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       255.    Mr. Petit admits only that MiMedx responded to the SEC Comment Letter on April

18, 2017 and refers to the content of the letter, which speaks for itself. Mr. Petit denies the

remaining allegations.

       256.    Mr. Petit admits only that, in the third quarter of 2017, MiMedx hired another

auditor as an outside auditor. To the extent a further response is required, Mr. Petit denies the

allegations.

       257.    Mr. Petit denies the allegations.

       258.    Mr. Petit presently lacks personal knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.




                                                   31
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 32 of 49



       259.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       260.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       261.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit presently lacks personal knowledge or information sufficient to form a belief as to the truth

of the allegations, and therefore denies them.

       262.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       263.    No response to this paragraph is required to the extent that it purports to

characterize or describe a document that speaks for itself. To the extent a response is required, Mr.

Petit denies the allegations.

       264.    Mr. Petit admits only that, from approximately 2013 to 2018, he obtained salary,

bonus cash payments, and equity compensation from MiMedx and denies the remaining

allegations.

       265.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.




                                                 32
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 33 of 49



       266.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       267.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       268.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       269.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       270.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       271.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       272.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                              33
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 34 of 49



       273.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       274.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       275.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       276.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       277.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       278.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       279.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                              34
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 35 of 49



       280.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       281.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       282.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       283.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       284.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       285.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       286.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                              35
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 36 of 49



       287.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       288.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       289.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       290.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       291.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       292.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       293.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                              36
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 37 of 49



       294.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       295.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. Furthermore, no response to this paragraph is required because it states legal

conclusions or purports to characterize this action. To the extent a response is required, Mr. Petit

denies the allegations.

       296.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       297.    Mr. Petit admits that he served as CEO and Board Chairman of MiMedx. He further

admits that he had personal and professional relationships with certain of MiMedx’s directors and

senior executive managers. To the extent a further response is required, Mr. Petit denies the

remaining allegations.

       298.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.

       299.    No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent that a response is required, Mr. Petit admits that Mr. Taylor served as

President and Chief Operating Officer of MiMedx. To the extent that a further response is required,

Mr. Petit denies the allegations.




                                                 37
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 38 of 49



                                FIRST CLAIM FOR RELIEF

        Fraud—Violation of Exchange Act Section 10(b) and Rule 10b-5 Thereunder
                     [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]
                     (Against MiMedx, Petit, Taylor, and Senken)

       300.    Paragraph 300 repeats and realleges Paragraphs 1 to 299, to which Mr. Petit

responds above.

       301.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       302.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

                              SECOND CLAIM FOR RELIEF

Fraud—Aiding and Abetting MiMedx’s Violation of Exchange Act Section 10(b) and Rule
                                 10b-5 Thereunder
                   [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]
                 (Alternatively, against Petit, Taylor, and Senken)
       303.    Paragraph 303 repeats and realleges Paragraphs 1 to 299, to which Mr. Petit

responds above.

       304.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

       305.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                              38
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 39 of 49



                                 THIRD CLAIM FOR RELIEF

   Fraud—Control Person Liability under Section 20(a) of the Exchange Act [15 U.S.C.
     § 78t(a)] for MiMedx’s Violation of Exchange Act Section 10(b) and Rule 10b-5
                                       Thereunder
                      [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]
                         (Alternatively, against Petit and Taylor)
         306.   Paragraph 306 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         307.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         308.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

                               FOURTH CLAIM FOR RELIEF

     Fraud in the Offer or Sale of Securities—Violations of Securities Act Section 17(a)
                                     [15 U.S.C. § 77q(a)]
                       (Against MiMedx, Petit, Taylor, and Senken)
         309.   Paragraph 309 repeats and realleges Paragraph 1 to 299, to which Mr. Petit

responds above.

         310.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         311.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                                39
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 40 of 49



                                  FIFTH CLAIM FOR RELIEF

   Fraud in the Offer or Sale of Securities—Aiding and Abetting MiMedx’s Violations of
                                 Securities Act Section 17(a)
                                    [15 U.S.C. § 77q(a)]
                     (Alternatively, against Petit, Taylor, and Senken)
         312.    Paragraph 312 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         313.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         314.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

                                  SIXTH CLAIM FOR RELIEF

                Deceit of Auditors—Violations of Rule 13b2-2 of the Exchange Act
                                    [17 C.F.R. § 240.13b2-2]
                               (Against Petit, Taylor, and Senken)

         315.     Paragraph 315 repeats and realleges Paragraph 1 to 299, to which Mr. Petit

responds above.

         316.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         317.    No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                                 40
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 41 of 49



                                 SEVENTH CLAIM FOR RELIEF

False Books, Records, or Accounts—Violations of Section 13(b)(5) of the Exchange Act and
                                 Rule 13b2-1 Thereunder
                   [15 U.S.C. § 78m(b)(5) and 17 C.F.R. § 240.13b2-1]
                           (Against Petit, Taylor, and Senken)
         318.     Paragraph 318 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         319.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         320.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

                                  EIGHTH CLAIM FOR RELIEF

                False Certifications—Violations of Rule 13a-14 of the Exchange Act
                                     [17 C.F.R. § 240.13a-14]
                                    (Against Petit and Senken)
         321.     Paragraph 321 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         322.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         323.     No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                                  41
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 42 of 49



         324.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

                                 NINTH CLAIM FOR RELIEF

  False SEC Filings—Violations of Section 13(a) of the Exchange Act and Rules 12b-20,
                                 13a-1, 13a-11, 13a-13
 [15 U.S.C. § 78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13]
                                   (Against MiMedx)
         325.   Paragraph 325 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         326.   No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.

         327.   No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.

                                 TENTH CLAIM FOR RELIEF

   False SEC Filings—Aiding and Abetting MiMedx’s Violations of Section 13(a) of the
                  Exchange Act and Rules 12b-20, 13a-1, 13a-11, 13a-13
 [15 U.S.C. § 78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13]
                           (Against Petit, Taylor, and Senken)
         328.   Paragraph 328 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         329.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         330.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.


                                                 42
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 43 of 49



                              ELEVENTH CLAIM FOR RELIEF

 False SEC Filings—Control Person Liability under Section 20(a) of the Exchange Act [15
 U.S.C. § 78t(a)] for MiMedx’s Violations of Section 13(a) of the Exchange Act and Rules
                              12b-20, 13a-1, 13a-11, 13a-13
 [15 U.S.C. § 78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13]
                               (Against Petit and Taylor)
         331.   Paragraph 331 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         332.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         333.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

                               TWELFTH CLAIM FOR RELIEF

         False Books and Records—Violations of Section 13(b)(2) of the Exchange Act
                                 [15 U.S.C. § 78m(b)(2)]
                                   (Against MiMedx)
         334.   Paragraph 334 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         335.   No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.

         336.   No response to this paragraph is required because the allegations are not directed

at Mr. Petit. To the extent a response is required, Mr. Petit denies the allegations.




                                                 43
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 44 of 49



                            THIRTEENTH CLAIM FOR RELIEF

   False Books and Records—Aiding and Abetting of MiMedx’s Violations of Section
                 13(b)(2) of the Exchange Act [15 U.S.C. § 78m(b)(2)]
                            (Against Petit, Taylor, and Senken)

         337.   Paragraph 337 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         338.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         339.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

                            FOURTEENTH CLAIM FOR RELIEF

       False Books and Records—Control Person Liability under Section 20(a) of the
      Exchange Act [15 U.S.C. § 78t(a)] for MiMedx’s Violations of Section 13(b)(2) of
                        the Exchange Act [15 U.S.C. § 78m(b)(2)]
                                (Against Petit and Taylor)
         340.   Paragraph 340 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         341.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         342.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.




                                                44
         Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 45 of 49



                               FIFTEENTH CLAIM FOR RELIEF

   Failure to Reimburse—Violation of Section 304(a) of the Sarbanes-Oxley Act of 2002
                                [15 U.S.C. § 7243(a)]
                             (Against Petit and Senken)
         343.    Paragraph 318 repeats and realleges Paragraph 1 to 299, to which Mr. Petit responds

above.

         344.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         345.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         346.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

         347.   No response to this paragraph is required because it states legal conclusions or

purports to characterize this action. To the extent a response is required, Mr. Petit denies the

allegations.

                                         RELIEF SOUGHT

         Mr. Petit denies that Plaintiff is entitled to any relief in connection with the allegations and

claims set forth in the Complaint. Mr. Petit further denies the allegations in the Complaint not

heretofore specifically admitted, including those portions of the Complaint requesting relief.




                                                   45
          Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 46 of 49



                                              DEFENSES

          Without assuming the burden of proof for such defenses that Mr. Petit would not otherwise

have, Mr. Petit asserts the following defenses to the allegations and claims set forth in the

Complaint. These defenses are in addition to the defense that the claims asserted fail by reason of

the lack of evidence to meet the applicable burden of proof for each required element of those

claims.

          In addition, the discovery Mr. Petit seeks from Plaintiff is not yet complete, and Mr. Petit

presently lacks sufficient knowledge or information as to whether he may have additional defenses

available. For this reason, Mr. Petit hereby gives notice that he intends to rely upon such other

and further defenses as they become available or apparent during the completion of discovery and

other pre-trial and trial proceedings in this action, and he may seek to amend this Answer to assert

any such additional defenses.

                                          FIRST DEFENSE
                                       (Failure to State a Claim)

          The Complaint fails to state a claim against Mr. Petit upon which relief can be granted.

                                         SECOND DEFENSE
                                          (Lack of Scienter)

          Plaintiff’s claims against Mr. Petit are barred, in whole or in part, because Mr. Petit lacked

the requisite scienter.

                                         THIRD DEFENSE
                                      (Recklessness Insufficient)

          For Plaintiff’s claims requiring proof of scienter, evidence of recklessness is insufficient to

satisfy the scienter requirement.




                                                    46
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 47 of 49



                                        FOURTH DEFENSE
                                           (Good Faith)

       Plaintiff’s claims against Mr. Petit are barred, in whole or in part, because Mr. Petit acted

in good faith at all material times.

                                    FIFTH DEFENSE
           (Reliance on and Involvement of Accountants and Other Professionals)

       Plaintiff’s claims against Mr. Petit are barred, in whole or in part, because Mr. Petit

reasonably relied in good faith upon the representations, information, opinions, advice,

professional judgment, and statements prepared or presented by one or more accountants and other

professionals for MiMedx, whom Mr. Petit reasonably believed to be fully informed, honest,

reliable, and competent in the matters presented.

                                         SIXTH DEFENSE
                                       (Conformity with Laws)

       Plaintiff’s claims against Mr. Petit are barred, in whole or in part, because Mr. Petit acted

in conformity with all applicable federal and state statutes, government regulations, common law

requirements, and industry standards, based upon the state of knowledge existing at the time

alleged in the Complaint.

                                    SEVENTH DEFENSE
                       (Absence of Causation, Materiality and Deception)

       In contrast to other Defendants, the Complaint fails to charge Mr. Petit with violative

conduct related to certain distributors, and therefore the Complaint fails to properly show causation,

materiality, or deception with regard to certain allegations.




                                                 47
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 48 of 49



                                       EIGHTH DEFENSE
                                         (Immateriality)

       Plaintiff’s claims against Mr. Petit are barred, in whole or in part, because the alleged

misstatements and omissions were not material and/or did not have any material effect on

MiMedx’s financial statements.

                                       NINTH DEFENSE
                                    (Penalties Not Warranted)

       Plaintiff’s claim for penalties is barred because any alleged violation was unintentional;

the harm caused, if any, is insufficient to warrant a penalty; the lack or degree of scienter does not

support a penalty; Mr. Petit has no previous violations; no deterrence purpose would be served;

Mr. Petit acted in good faith; Mr. Petit cooperated with all investigations; and it would be

fundamentally unfair to impose penalties on Mr. Petit in light of these considerations.

                                       TENTH DEFENSE
                                 (Disgorgement Not Warranted)

       Plaintiff’s claim for disgorgement is barred because Mr. Petit received no profits, ill-gotten

gains, or any form of pecuniary benefit from the alleged misconduct.

                                    ELEVENTH DEFENSE
                               (No Aiding and Abetting Liability)

       Mr. Petit is not liable as an aider and abettor because he was neither reckless, nor did he

have actual knowledge of any violation, nor provide substantial assistance to any primary violator.

                                     TWELFTH DEFENSE
                                     (No Primary Violation)

       Mr. Petit is not liable as an aider and abettor because there is no primary violation under

Sections 10(b), 13(a), 13(b)(2), 13(b)(5), 20(a) of the Exchange Act or Rules 10b-5, 12b-20, 13a-

1, 13a-11, 13a-13, 13b2-1, 13b2-2, 13a-14 thereunder.




                                                 48
        Case 1:19-cv-10927-NRB Document 31 Filed 01/15/20 Page 49 of 49



                                 THIRTEENTH DEFENSE
                    (No Internal Controls / Books and Records Violation)

       Mr. Petit did not knowingly circumvent or fail to implement a system of internal controls

or knowingly falsify or cause to be falsified books or records.

                                    PRAYER FOR RELIEF

       WHERETOFORE, the Defendant respectfully requests that the Court enter an Order:

   (1) Entering judgment in favor of the Defendant and against the Commission on all alleged

       claims for relief;

   (2) Dismissing the Complaint with prejudice;

   (3) Awarding the Defendant appropriate costs incurred to defend this action; and

   (4) Granting such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

       Mr. Petit demands a trial by jury on all issues so triable.


Dated: January 15, 2020                               Respectfully submitted,


                                                      /s/ Eric B. Bruce
                                                      Eric B. Bruce
                                                      FRESHFIELDS BRUCKHAUS
                                                          DERINGER US LLP
                                                      700 13th Street, NW
                                                      10th Floor
                                                      Washington, DC 20005
                                                      (202) 777-4577
                                                      Eric.Bruce@freshfields.com

                                                      Altin H. Sila
                                                      FRESHFIELDS BRUCKHAUS
                                                         DERINGER US LLP
                                                      601 Lexington Avenue
                                                      New York, NY 10022
                                                      (212) 230-4622
                                                      Altin.Sila@freshfields.com


                                                 49
